Citation Nr: 1402434	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  08-38 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disability characterized by recurrent abdominal pain and vomiting.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to August 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file.

In September 2011, the Board reopened and remanded this case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2011 remand, the Board requested a VA gastrointestinal examination to determine the nature and etiology of his gastrointestinal disability.  In response to this, the Veteran underwent an October 2011 VA examination for stomach and duodenal conditions (not including GERD or esophageal disorders).  This examiner rendered a negative opinion, finding that the Veteran did not have a stomach and duodenal disability.

Further review of the record, however, shows a diagnosis of and current treatment for GERD.  See March 2000, September 2008, and November 2011 VA treatment record, as well as current medication list.  Additionally, a September 2006 letter from a VA nurse practitioner, notes treatment for biliary tract disease.  To the extent that the Veteran's claimed symptoms, including abdominal pain and vomiting, may be associated with an esophageal disorder of biliary tract disease, an addendum opinion is necessary.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)(finding that an appellant's claim is presumed to be based on his symptoms and not limited to a specific diagnosis).  As the record does not contain any such medical nexus opinion, another remand is now unfortunately required.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a gastrointestinal examination, including gastroesophageal reflux disease or esophageal disorders, to determine the nature and etiology of any gastrointestinal disability.  

The examiner should note review of the claims file, including the records related to the Veteran's diagnosis of GERD and treatment for biliary tract disease and the October 2011 VA examination.  See March 2000, September 2008, and November 2011 VA treatment records, September 2006 VA letter, and October 2011 VA examination report.

For any gastrointestinal disability, including gastroesophageal reflux disease, esophageal disorder and/or biliary tract disease present now or at any time since the January 2006 claim, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its clinical onset during service or is otherwise related to active duty.  If not, is it proximately due to or aggravated by the Veteran's service-connected migraine headaches?  If aggravated, specify the baseline of gastrointestinal disability prior to aggravation, and the permanent, measurable increase in gastrointestinal disability resulting from the aggravation.  Finally, if no gastrointestinal is diagnosed, is it an undiagnosed illness that is manifested to a compensable degree or a manifestation of a chronic multisymptom illness, such as irritable bowel syndrome?  The examiner should provide a reasoned rationale for all opinions provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

